Citation Nr: 1121124	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-47 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left shoulder, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for left shoulder dislocation, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran testified at a Travel Board hearing before the Undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant case in March 2011 for further development.  

The issue of entitlement to service connection for an acquired psychiatric disorder, secondary to the Veteran's service-connected left shoulder disabilities has been raised by the Travel Board record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.  



REMAND

The Veteran asserts that his service-connected DJD of the left shoulder and his left shoulder dislocation are more severe than the current evaluations reflect.  

The Board remanded the instant claim in March 2011 for further development.  Specifically, the RO was directed to obtain and associate the Veteran's Vocational Rehabilitation and Education file with the claims file, obtain an updated release form to request records from STI Physical Therapy and Rehabilitation, obtain VA outpatient treatment records since September 2010, and afford the Veteran a VA orthopedic examination.  After that development, the Board instructed the RO to reconsider the issues on appeal, which included consideration of an informally raised claim for a total disability evaluation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board is confused because it appears that none of the action mandated by remand in the March 2011 remand has been performed.  The case was remanded to the AMC/RO, and inexplicably returned.  There is no indication that any action performed.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the case warrants remand again, requiring the prior action to be performed.  

Accordingly, the case is again REMANDED for the following action:

1.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  After obtaining an updated release of information form from the Veteran, the AMC/RO should obtain the September 2010 to November 2010 physical therapy records from STI Physical Therapy and Rehabilitation; Sun City Arizona and associate those records with the claims folder.  All efforts to obtain these private records should be fully documented, and the AMC/RO must provide a negative response if records are not available.  

3.  VA outpatient treatment records from September 2010 to the present regarding the Veteran's service-connected left shoulder disabilities, should be obtained and associated with the claims folder.  

4.  The Veteran should undergo a VA orthopedic examination of his left shoulder to determine the level of severity of his service-connected left shoulder disabilities.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the left shoulder disabilities.  

The examiner should also evaluate the effects of the Veteran's service-connected left shoulder disabilities on his ability to obtain substantially gainful employment.  The examiner should be provided with the claims file for review in conjunction with the examination.  

5.  After completion of the above, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the November 2009 statement of the case (SOC).  Consideration must be given to his claim for a total disability evaluation based on individual unemployability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


